*462The opinion of the court was delivered by
Black, C. J.
The statute, authorizes the party injured to recover the penalty for taking illegal fees. Although the person who brought the suit’in this case, was not a party to the proceedings in which the fees were charged, and therefore would not have been bound to pay them, even if they had been legal, unless in pursuance of some promise to those who were liable, yet having paid them, he alone was injured. The other persons from whom they were not demanded, sustained no wrong, and a suit brought by them for taking illegal fees from Harney, would have had no chance of success. If this action was not sustainable, no other was. But the law must not be so construed as to allow the evasion of it in every case, where the costs are paid by a stranger to the record. The party who pays is always the party-injured, unless he pays as the mere agent or messenger of somebody else. And the presumption is, that he pays out of his own pocket, unless the contrary is proved.
Judgment affirmed.